          Case 1:20-cv-00156-NONE-SAB Document 12 Filed 06/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    HENDRIK BLOCK,                                     Case No. 1:20-cv-00156-NONE-SAB

12                   Plaintiff,                          ORDER STAYING ALL PROCEEDINGS IN
                                                         THIS MATTER AGAINST DEFENDANT
13           v.                                          GARDEN FRESH RESTAURANTS LLC

14    GARDEN FRESH RESTAURANTS LLC, et                   (ECF No. 11)
      al.,
15
                     Defendants.
16

17
            Plaintiff Hendrik Block filed this action on January 30, 2020 against Defendants Garden
18
     Fresh Restaurants LLC and Jennie M. Martin. (ECF No. 1) On June 22, 2020, Defendant
19
     Garden Fresh Restaurant filed a notice of pending bankruptcy and automatic stay of proceedings.
20
     (ECF No. 11.)
21
            Pursuant to 11 U.S.C. § 362(a) all actions against a defendant who has filed a bankruptcy
22
     petition are automatically stayed once the petition is filed. Sternberg v. Johnston, 559 F.3d 937,
23
     943 (9th Cir. 2010). However, a suit against a co-defendant is not automatically stayed by the
24
     debtor’s bankruptcy filing. In re Miller, 262 B.R. 499, 503 (9th Cir. 2001).
25
            Accordingly, all proceedings in this matter against Defendant Garden Fresh Restaurants
26
     LLC are HEREBY STAYED pursuant to Section 362(a). IT IS FURTHER ORDERED that
27
     Defendant Garden Fresh Restaurants shall file a notice informing the Court within ten (10) days
28


                                                     1
         Case 1:20-cv-00156-NONE-SAB Document 12 Filed 06/23/20 Page 2 of 2


 1 of resolution of the bankruptcy action. The scheduling conference set for June 30, 2020, shall

 2 proceed as to the remaining defendant.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     June 23, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  2
